DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14 are objected to because of the following informalities:  In line 1, “An” should be deleted and replaced the “The”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, the limitation “preferably also” is vague and indefinite.  Does the rope suspend the counterweight or not?  Is this limitation optional?  What structure is being claimed?
Claim 7 recites the limitation "the radar sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, line 2, the limitation “particularly the radar sensor” is vague and indefinite.  Is a radar sensor being claimed?  What does particularly mean in this context?  What structure is being claimed?
In claim 8, line 2, the limitation “alternatively” is vague and indefinite.  Is the limitation following “alternative” optional?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wells et al., US PGPub 2016/0376125.

    PNG
    media_image1.png
    464
    331
    media_image1.png
    Greyscale

Regarding claim 1, Wells et al. discloses an elevator apparatus (10), comprising:  a shaft (see fig 1), an elevator car (12) vertically movable in the shaft (50), one or more ropes (22) connected with the car (12), and a controller (32) for controlling movement of the car (12), wherein the apparatus comprises at least one sensor unit (30) arranged in said elevator shaft (50) to detect sway in the one or more ropes (22) connected with the car (12), and to produce a control signal (output of 30) indicating to the controller (32) the detected sway (see [0021]). 
Regarding claim 2, Wells et al. discloses an elevator apparatus according to claim 1, wherein the apparatus comprises a drive unit (54) for moving the elevator car (12) via one or more ropes (22) connect- ed with the car (12), and the controller (32) is configured to control operation of the drive unit (54).
Regarding claim 3, Wells et al. discloses an elevator apparatus according to claim 1, wherein the one or more ropes (22) connected with the car (12) comprise one or more suspension ropes (22) sus- pending (see fig 1) the car (12) and preferably also a counterweight (14).
Regarding claim 4, Wells et al. discloses an elevator apparatus according to claim 1, wherein the one or more ropes (22) connected with the car (12) comprise one or more compensation ropes (24) hanging between the car (12) and a counterweight (14).
Regarding claim 5, Wells et al. discloses an elevator apparatus according to claim 1, wherein the at least one sensor unit (30) is provided with a sensor (30A-D) detecting sway in at least a first horizontal X-direction (left to right in fig 2) and a second horizontal Y-direction (top to bottom in fig 2) in the elevator shaft (50).
Regarding claim 9, Wells et al. discloses an elevator apparatus according to claim 1, wherein the controller compares the detected sway to a first predetermined limit (location of beam) and prevents movement of the elevator car (12) when the sway reaches said predetermined limit (see [0027]).
Regarding claim 10, Wells et al. discloses an elevator apparatus according to claim 1, wherein the sensor unit (30) comprises at least two sensors (30A-D) installed in the shaft (50) in different locations (see fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al., in view of Frank et al., DE 102006027989 (attached machine translation used for interpretation).
Regarding claims 6-7 and 11, Wells et al. discloses an elevator apparatus according to claim 1 but does not specify a radar sensor.
Frank et al. teach a similar elevator based sway detector (see abstract) wherein the sensor unit comprises one or more radar sensors (see page 2, line 39 of translation). (claim 6)
wherein the sensor unit, particularly the radar sensor (see page 2, line 39), is arranged to send electromagnetic radiation to- wards the one or more ropes and to receive reflections of said radiation reflected from said one or more ropes (see page 2, lines 37-42). (claim 7)
wherein said sensor unit comprises a Doppler radar or Frequency-Modulated Continuous-Wave sensor or Ultra-Wide Band radar (see page 2, lines 37-42). (claim 11)
It would have been obvious to provide the radar based sensor described by Frank et al. to the system disclosed by Wells et al. in order to simplify installation and improve the sensor reliability.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. in view of Fukui et al., US PGPub 2014/0000985.
Regarding claim 8, Wells et al. discloses an elevator apparatus according to claim 1 but does not specify that the sensor detect frequency shift. 
 
    PNG
    media_image2.png
    593
    451
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    450
    media_image3.png
    Greyscale

Fukui et al. teaches a similar elevator sway detection system, wherein the sensor unit (8-11) detects frequency shift (See fig 4b).  It would have been obvious to monitor frequency shift described by Fukui et al. in the system disclosed by Wells et al. in order to avoid resonant frequency condition in the rope.   
Regarding claims 12-14, Wells et al. discloses an elevator apparatus according to claim 1 but does not specify a second sensor unit.  Fukui et al. teaches a similar elevator sway detection system including a second sensor unit (14) attached to a fixed part of the building to detect sway of the building and to produce a second control signal indicating to the con-troller the detected sway of the building (see [0038]). (claim 12)
wherein the second sensor unit (14) is provided with an acceleration sensor (see [0046]). (claim 13)
wherein the controller (19) compares the sway indicated by the first signal to the sway of the building indicated by the second signal and determines the absolute rope sway (see [0038]-[0039]). (claim 14)
It would have been obvious to provide the second sensor unit described by Fukui et al. to the system disclosed by Wells in order to optimize the sway monitoring system of early onset detection of earth quakes and improved the safety characteristics of the elevator.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654